
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.7



EMPLOYMENT AGREEMENT


        This Employment Agreement ("Agreement") is entered into effective as of
November 15, 2002, by and between United Surgical Partners International, Inc.,
a Delaware corporation ("USPI"), and William H. Wilcox ("Employee"), with
reference to the following facts:

R E C I T A L S

        A.    USPI desires to employ Employee in the capacities and on the terms
and conditions hereinafter set forth and Employee is willing to serve in such
capacities and on such terms and conditions.

        B.    This Agreement shall replace any and all existing employment
agreements and arrangements between USPI and Employee as of November 15, 2002.

        NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants contained herein, USPI and Employee mutually agree as follows:

A G R E E M E N T

        1.    Employment.    USPI hereby employs Employee as the President of
USPI.

        2.    Duties.    Employee shall devote substantially all of his working
time, energies and skills to USPI's business. Employee shall report to the Chief
Executive Officer of USPI and shall have such duties, responsibilities and
authority as are set forth in the Bylaws of USPI for the position of President.
Employee agrees to serve USPI diligently and to the best of his ability.

        3.    Compensation.    

        (a)    Base Salary.    USPI shall pay Employee a Base Salary ("Base
Salary") at a rate of $415,000 per year. In addition, the Board of Directors of
USPI shall consider granting increases in such salary based on Employee's
performance and the growth and/or profitability of USPI, but it shall have no
obligation to grant any such increases in compensation. Base Salary shall be
payable in equal semi-monthly installments on the 15th day and the last working
date of the month, or at such other times and in such installments as may be
agreed upon between USPI and Employee. All payments shall be subject to the
deduction of payroll taxes and similar assessments as required by law.

        (b)    Performance Bonuses.    In addition to the Base Salary, Employee
shall be eligible to receive bonus compensation of up to 100% of the Base Salary
based on such performance goals and criteria as the Board of Directors of USPI
shall, from time to time, determine.

        4.    Expenses and Benefits.    USPI agrees to provide Employee with the
following benefits:

        (a)    Expense Reimbursements.    Employee is authorized to incur
reasonable expenses in connection with the business of USPI, including expenses
for entertainment, travel and similar matters. USPI will reimburse Employee for
such expenses upon presentation by Employee of such documentation as USPI shall
from time to time require.

        (b)    Office Services.    USPI will provide Employee with an
administrative assistant of his choice and reasonable office space and services.

        (c)    Insurance.    Major medical health insurance and disability
insurance as currently in place (as the same may be modified from time to time
by USPI for its senior executives).

        (d)    Employee Benefit Plans.    Participation in any other employee
benefit plans now existing or hereafter adopted by USPI for its employees.

1

--------------------------------------------------------------------------------




        (e)    Other.    Such items and benefits as USPI shall, from time to
time, consider necessary or appropriate to assist Employee in the performance of
his duties.

        (f)    Vacations.    Employee shall be entitled (in addition to the
usual public holidays) to a paid vacation of an aggregate of five weeks in each
calendar year.

        5.    Term; Severance.    The term of this Agreement shall be from the
date of this Agreement to November 14, 2004, and shall thereafter be
automatically renewed for successive two year terms; provided, however, that
either party may terminate this Agreement at any time upon at least 90 days
prior written notice. In the event of such termination by USPI, Employee shall
be entitled to severance pay based on his Base Salary at the time of
termination, plus a bonus (payable monthly on a pro rata basis) at a rate equal
to the average annual bonuses earned by Employee for the two calendar years
preceding the date of notice of termination, for a period of 24 months following
termination. Such severance pay shall be payable in monthly installments and
USPI shall continue the benefits set forth in Sections 4(b) and (c) for the
period during which such severance payments are to be made. In addition, this
Agreement shall terminate as provided for in Section 7 or upon the death of
Employee, and no severance pay shall be due in the event of such a termination.

        6.    Disability.    

        (a)  In the event that Employee becomes Permanently Disabled (as
hereinafter defined) during the term of this Agreement, Employee shall continue
in the employ of USPI but his compensation hereunder shall be reduced to
three-fourths of the Base Salary then in effect as set forth in Section 3(a),
commencing upon the determination of Employee's Permanent Disability and
continuing thereafter until the first to occur of (i) 24 months or (ii) the
death of Employee; and during such period of time, Employee shall not be
entitled to payment of expenses or benefits specified in Section 4 (except for
reimbursement of expenses incurred by Employee prior to becoming Permanently
Disabled), except that USPI shall continue to provide Employee with the
insurance benefits specified in Section 4(c). The obligation of USPI for
continuation of three-fourths of Employee's Base Salary shall be net of payments
to Employee from the disability insurance referred to in Section 4(c).

        For purposes of this Agreement, the terms "Permanent Disability" or
"Permanently Disabled" shall mean three months of substantially continuous
disability. Disability shall be deemed "substantially continuous" if, as a
practical matter, Employee, by reason of his mental or physical health, is
unable to sustain reasonably long periods of substantial performance of his
duties. Frequent long illnesses, though different from the preceding illness and
though separated by relatively short periods of performance, shall be deemed to
be "substantially continuous." Disability shall be determined in good faith by
the Board of Directors, whose decision shall be final and binding upon Employee.
Employee hereby consents to medical examinations by such physicians and medical
consultants as USPI shall, from time to time, require.

        7.    Termination by USPI for Cause.    USPI shall have the right to
terminate Employee's employment under this Agreement for "Cause" by an
affirmative vote to so terminate by not less than 75% of the members of USPI's
Board of Directors, in which event no compensation shall be paid or other
benefits furnished to Employee after termination for Cause. Termination for
Cause shall be effective immediately upon notice sent or given to Employee. For
purposes of this Agreement, the term "Cause" shall mean and be strictly limited
to: (a) indictment for a crime constituting a felony under state or federal law;
(b) conviction of a crime constituting a misdemeanor and involving an act of
moral turpitude, including without limiation fraud, embezzlement and use of
illegal drugs; (c) commission of any material act of dishonesty against USPI; or
(d) willful and material breach of this Agreement by Employee.

        8.    Non-Competition.    Employee recognizes and understands that in
performing the responsibilities of his employment, he will occupy a position of
fiduciary trust and confidence, pursuant to which he

2

--------------------------------------------------------------------------------


will develop and acquire experience and knowledge with respect to USPI's
business. It is the expressed intent and agreement of Employee and USPI that
such knowledge and experience shall be used exclusively in the furtherance of
the interests of USPI and not in any manner which would be detrimental to USPI's
interests. Employee further understands and agrees that USPI conducts its
business within a specialized market segment throughout the United States and in
portions of Europe, and that it would be detrimental to the interests of USPI if
Employee used the knowledge and experience which he currently possesses or which
he acquires pursuant to this employment hereunder for the purpose of directly or
indirectly competing with USPI, or for the purpose of aiding other persons or
entities in so competing with USPI. Employee therefore agrees that so long as he
is employed by USPI and, if this Agreement is terminated by USPI pursuant to
Section 5, for an additional period equal to the shorter of one year following
termination or for the period of time Employee is receiving a salary or
severance payments from USPI, unless Employee first secures the written consent
of USPI, Employee will not directly or indirectly invest, engage or participate
in or become employed by any entity in direct or indirect competition with
USPI's business, which shall include the ownership and/or operation of
outpatient surgical centers and surgical specialty hospitals in the United
States and the ownership and/or operation of hospitals in the countries in
Europe in which USPI owns or operates hospitals as of the date of termination.
These non-competition provisions shall not be construed to prohibit Employee
from being employed in the health care industry during the applicable period,
but rather to permit him to be so employed so long as such employment does not
involve Employee's direct or indirect participation in a business which is the
same or similar to USPI's business (as defined above). In the event that the
provisions of this Section 8 should ever be deemed to exceed the time or
geographic limitations permitted by applicable laws, then such provisions shall
be reformed to the maximum time or geographic limitations permitted by
applicable law.

        9.    Stock Options.    In the event that (a) USPI elects to terminate
this Agreement pursuant to Section 5, (b) there is a "Change of Control Event"
(as defined below) or (c) USPI breaches this Agreement by termination of
Employee without the notice required under Section 5 or without Cause under
Section 7, then in each such event, all USPI stock options held by Employee and
all restricted stock awards made to him by USPI (whether issued subject to
forfeiture or to be issued when and if they become vested) shall thereupon
automatically be amended so as to (i) cause to vest, immediately prior to the
date of such Change in Control Event or such termination of employment, all then
unvested stock options and restricted stock awards, and (ii) provide Employee
90 days to exercise such options (or such greater period as may be provided by
the terms of such options). For purposes of the foregoing, the term "Change of
Control Event" shall mean (A) a consolidation or merger of USPI with or into any
other corporation (other than a merger which will result in the voting capital
stock of USPI outstanding immediately before the effective date of such
consolidation or merger being converted into more than 50% of the voting capital
stock of the surviving entity outstanding immediately after such consolidation
or merger), (B) a sale of all or substantially all of the properties and assets
of the Company as an entirety in a single transaction or in a series or related
transactions to any other "person" or (C) the acquisition of "beneficial
ownership" by any "person" or "group" (other than Welsh, Carson, Anderson &
Stowe VII, L.P. or its affiliates) of voting stock of the Company representing
more than 50% of the voting power of all outstanding shares of such voting
stock, whether by way of merger of consolidation or otherwise. As used herein,
(x) the terms "person" and "group" shall have the meanings set forth in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), whether or not applicable, (y) the term "beneficial owner"
shall have the meaning set forth in Rules 13d-3 and 13d-5 under the Exchange
Act, whether or not applicable, except that a person shall be deemed to have
"beneficial ownership" of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time or upon the occurrence of certain events, and (z) any "person" or
"group" will be deemed to beneficially own any voting stock so long as such
person or group beneficially owns, directly or indirectly, in the aggregate a
majority of the voting stock of a registered holder of such voting stock.

        10.    General Provisions.    

3

--------------------------------------------------------------------------------


        (a)    Notices.    All notices required or permitted by this Agreement
shall be in writing and may be delivered in person or sent by regular,
registered or certified mail or United States Postal Service Express Mail, with
postage prepaid, or by other courier service, or by facsimile transmission, and
shall be deemed sufficiently given if served in the manner specified in this
Section 10(a). The addresses and facsimile numbers set forth below shall be the
parties addressed and facsimile numbers for purposes for purposes of delivery or
mailing of notices:

    If to USPI:   c/o United Surgical Partners International, Inc.
15305 Dallas Parkway, Suite 1600
Addison, Texas 75001
Attention: Donald E. Steen
                Chief Executive Officer
Fax No.: (972) 267-0084
 
 
If to Employee:
 
William H. Wilcox
9726 Rockbrook Drive
Dallas, Texas 75220
Fax No.: (972)             

The parties may change addresses and facsimile numbers noted above through
written notice in compliance with this Section 10(a). Any notice sent by
registered or certified mail, return receipt requested, shall be deemed given
when actually received by the addressee, as shown on the receipt card which must
be signed by a representative of the addressee. If sent by regular mail, the
notice shall be deemed given after the notice is addressed, mailed with postage
prepaid and when actually received by the addressee. Notices delivered by United
States Express Mail or other courier service shall be deemed given when actually
received by the addressee as shown by the signature of an authorized
representative of the addressee on the log or other documentation maintained by
the United States Postal Service or courier to show proof of delivery. If any
notice is transmitted by facsimile transmission or similar means, the notice
shall be deemed served or delivered upon telephone confirmation of receipt of
the transmission.

        (b)    Choice of Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, excluding
principles of conflict of laws.

        (c)    Integration; Modification and Waiver.    This Agreement
constitutes the entire understanding of the parties hereto relating to the
subject matter hereof, supersedes any and all other agreements, whether oral or
in writing, between the parties hereto and their affiliates with respect to the
employment of Employee from and after the date hereof, and contains all
covenants and agreements between the parties hereto relating to such employment
in any manner whatsoever; provided, however, that except as expressly provided
herein, this Agreement shall not affect any stock option agreements, indemnity
agreements or agreements relating to Employee's purchase or ownership of USPI
securities to which Employee is now or hereafter a party or the rights of the
parties under Employee's prior Employment Agreement, dated as of January 1,
2001, that arose prior to the date of this Agreement. This Agreement shall not
be amended, modified or revised in any respect, except by a writing signed by
USPI and Employee. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision, whether or not
similar, and no waiver shall constitute a continuing waiver. No waiver shall be
binding unless executed in writing by the party making the waiver.

        (d)    Severability.    If any provision of this Agreement shall be
determined by a court or governmental agency of competent jurisdiction to be
invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect the remainder of this Agreement, which shall
remain in full force and effect and be enforced in accordance with its remaining
enforceable terms.

4

--------------------------------------------------------------------------------

        (e)    Assignment.    Because of the personal nature of the services to
be rendered hereunder, the obligations of Employee under this Agreement may not
be delegated or assigned in whole or in part without the prior written consent
of USPI (which consent may be withheld in its sole discretion). However, subject
to the foregoing limitation, this Agreement shall be binding upon, and shall
insure to the benefit of, the parties hereto and their respective heirs,
devisees, executors, administrators, trustees, legal representatives,
successors, transferees and assigns.

        (f)    Attorneys' Fees.    In any action or proceeding at law or in
equity, including but not limited to arbitration, brought to enforce or construe
any provisions or rights under this Agreement, the unsuccessful party or parties
to such litigation or arbitration, as determined by the appropriate court or
arbitrator pursuant to a final judgment or decree, shall pay the successful
party or parties all costs, expenses and reasonable attorneys' fees incurred by
such successful party or parties (including but not limited to such costs,
expenses and fees in connection with any appeals) and, if such successful party
or parties shall recover judgment in any such action or proceeding, such costs,
expenses and attorneys' fees shall be included as part of such judgment.

        (g)    Survival of Certain Provisions.    The provisions of Sections
4(a) (as to expenses incurred prior to termination), 5, 8 and 9 shall survive
the expiration or other termination of this Agreement.

        (h)    Headings and Captions.    Headings and captions are included in
this Agreement for purposes of convenience only and are not a part of this
Agreement.

        (i)    Miscellaneous.    Any term used in the plural shall refer to all
members of the relevant class and any term used in the singular shall refer to
any one or more of the members of the relevant class. References in this
Agreement to articles, sections, paragraphs and exhibits are to articles,
sections, paragraphs and exhibits to this Agreement. The terms "herein,"
"hereof," "hereto," "hereunder" and other terms similar to such terms refer to
this Agreement as a whole and not merely to the specific article, section,
paragraph or clause where such terms may appear.

        (j)    Counterparts and Facsimile Signatures.    Separate copies of this
Agreement may be signed by the parties hereto, with the same effect as though
all of the parties had signed one copy of this Agreement. Signatures transmitted
by facsimile shall be accepted as original signatures.

        IN WITNESS WHEREOF, the undersigned have duly executed this Employment
Agreement as of the date first written above.

USPI:   UNITED SURGICAL PARTNERS INTERNATIONAL, INC.           
 
 
By:
/s/  DONALD E. STEEN      

--------------------------------------------------------------------------------

Donald E. Steen
Chief Executive Officer
EMPLOYEE:
 
 
/s/  WILLIAM H. WILCOX      

--------------------------------------------------------------------------------

William H. Wilcox

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.7



EMPLOYMENT AGREEMENT
